Citation Nr: 1440910	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-50 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Alzheimer's type dementia, to include as secondary to service-connected Henoch Schonlein purpura, for accrued benefit purposes.

2.  Entitlement to service connection for tinnitus for accrued benefit purposes.

3.  Entitlement to service connection for supranuclear palsy for accrued benefit purposes.

4.  Entitlement to service connection for a prostate disability for accrued benefit purposes.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefit purposes.

6.  Entitlement to an initial compensable rating for right ear hearing loss for accrued benefit purposes.

7.  Entitlement to special monthly compensation for aid and attendance for accrued benefit purposes.

8.  Entitlement to automobile and adaptive equipment, or for adaptive equipment only, for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2002, May 2009, and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran first filed for service connection for Alzheimer's type dementia, tinnitus, and right ear hearing loss in November 2000.  The RO denied the claim for Alzheimer's type dementia and tinnitus while also granting a noncompensable rating for right ear hearing loss in a July 2002 rating decision.  The Veteran appealed, and the Board denied the claims in August 2004.  A July 2006 Memorandum Decision of the United States Court of Appeals for Veterans Claims (CAVC) vacated and remanded the Board decision.  

Thereafter, the Board remanded the claim as to all three issues in August 2008 to provide notice to the Veteran, acquire VA treatment records, and obtain medical opinions.  Unfortunately, the Veteran died the following month.  The appellant was provided a letter in November 2008 discussing what evidence was needed to substantiate a claim for dependency and indemnity compensation as well as accrued benefits.  However, because a claim for accrued benefits must be based upon the evidence of record, obtaining a VA medical opinion would not result in the award of accrued benefits since such evidence would post-date the date of death.  See 38 C.F.R. § 3.1000(d)(4).

In July 2013, the Board again remanded the Veteran's claims, to include service connection for supranuclear palsy, a prostate disability, TDIU, special monthly compensation for aid and attendance, and automobile and adaptive equipment in order to provide adjudication by the RO as to all claims pending at the time of the Veteran's death for accrued benefit purposes.  

A review of the evidence shows that treatment records from the Little Rock VA Medical Center were obtained, and the issues were subsequently readjudicated in a July 2014 Supplemental Statement of the Case.  As a result, the Board is satisfied that there has been substantial compliance with the July 2013 remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the Veteran appeared at a Travel Board hearing with the undersigned in April 2010.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2008.

2.   The appellant is the Veteran's surviving spouse, who requested accrued benefits within one year of the date of his death.

3.  The Veteran's Alzheimer's type dementia was aggravated by his service-connected Henoch Schonlein purpura.

4.  The Veteran did not have tinnitus related to his active duty service.  

5.  The Veteran was not diagnosed with supranuclear palsy.  

6.  The Veteran did not have a prostate condition related to active service, to include prostate cancer.  

7.  The Veteran met the percentage thresholds for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

8.  The Veteran was unemployable by reason of service-connected disabilities.   

9.  The Veteran's service-connected right ear hearing loss has been manifested by no worse than Level I hearing in the right ear.  Other symptoms included general difficulty hearing and using the telephone.

10.  The Veteran was so helpless as to need regular aid and attendance by another person.

11.  A claim for automobile and adaptive equipment is not subject to the law governing accrued benefits.  

12.  The evidence does not show that the Veteran had service-connected disabilities manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees.





CONCLUSIONS OF LAW

1.  The criteria for service connection for Alzheimer's type dementia, to include as secondary to service-connected Henoch Schonlein purpura, for accrued benefit purposes, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for tinnitus for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for supranuclear palsy for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for a prostate disability for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for a TDIU for accrued benefit purposes have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).

6.  The criteria for an initial compensable rating for right ear hearing loss for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, 4.87, Diagnostic Code 6100 (2013).

7.  The basic eligibility criteria for special monthly pension based on aid and attendance or housebound status for accrued benefit purposes have been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352 (2013).

8.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment, or for adaptive equipment only, for accrued benefit purposes are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits Claim

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law. 

Application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include claim for any accrued benefits.  38 C.F.R. § 3.1000(c) (2013).

As noted above, the issues currently on appeal were pending at the time of the Veteran's death.  The Veteran died in September 2008, and the appellant filed a claim for death benefits in October 2008, which would include a claim for accrued benefits.  Therefore, the appellant filed a claim for accrued benefits within one year of the Veteran's death, and the Board will proceed with consideration of the claim.  See 38 C.F.R. § 3.1000 (2013).

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Alzheimer's Type Dementia

The appellant asserts that the Veteran's Alzheimer's disease was aggravated by his service-connected Henoch Schonlein purpura.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

October 2000 neuropsychological testing revealed severe higher cortical dysfunction.  In November 2000, the Veteran underwent a neurology consultation in which dementia of an unknown etiology was diagnosed.  A follow-up EEG showed generalized slow wave activity while awake, which treatment notes indicated was a diffuse encephalopathic process with a "nonspecific" etiology.  

In February 2009, a VA examiner reviewed the Veteran's claims file and found that the Veteran's Henoch Schonlein purpura was not related to Alzheimer's disease.  The examiner stated that the conditions represented two separate diagnoses.  The appellant submitted a September 2009 letter from "Dr. B.E.H." which stated that Henoch Schonlein purpura "may contribute to the early development of Alzheimer's disease."  

Both the February 2009 and September 2009 opinions contained no rationale for the opinions rendered.  Moreover, the September 2009 statement from Dr. B.E.H. was speculative as he merely asserted that the Veteran's Henoch Schonlein purpura "may" contribute to Alzheimer's disease.  As such, the probative value of both opinions is lowered.  

After the Veteran's death in September 2008, another etiology opinion was obtained, and the examiner indicated that Alzheimer's disease was not related to Henoch Schonlein purpura.  Further clarification was sought in an expert medical opinion in October 2010.  The physician concluded that the Veteran's Henoch Schonlein purpura was not caused or aggravated by his Alzheimer's disease.  The examiner explained that the Veteran's treatment records did not reflect clinical manifestations consistent with a central nervous system component to his vasculitis or Henoch Schonlein purpura.  He indicated that the medical records from the time period in which his Veteran's cognitive function became problematic showed his vasculitis was "relatively quiescent."

In response, the appellant submitted a private opinion from "Dr. M.P."  Dr. M.P. is Board-certified in anatomic and clinical pathology, occupational medicine and forensic toxicology.  The opinion indicated that the Veteran's Henoch Schonlein purpura with renal dysfunction aggravated the Alzheimer's disease because the Veteran's dosages for his Alzheimer's disease medications were limited due to renal dysfunction associated with the Henoch Schonlein purpura.  Dr. M.P. indicated that the benefits of the medications were not provided, which led to a more rapid progression of the Alzheimer's disease.    

Resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's Alzheimer's disease was aggravated by the service-connected Henoch Schonlein purpura.  Although the record contains opinions against such a finding, particularly the September 2008 opinion, the Board finds the opinion from Dr. M.P. equally probative.  Dr. M.P. provided a rationale for the opinion, which did not contradict the September 2008 VA examiner, who did not specifically consider the role of limited medication in the development of the Veteran's Alzheimer's disease.  Consequently, entitlement to service connection for Alzheimer's type dementia on a secondary basis, for accrued benefit purposes, is warranted.

Tinnitus

The appellant contends that the Veteran had tinnitus as a result of military service.  In October 2001, the Veteran underwent a VA audio examination.  He reported a constant "cricket/roaring" tinnitus with an unknown date of onset.  The examiner stated the etiology of the tinnitus was also unknown.  In March 2003, the appellant submitted a statement indicating the Veteran did not like using the telephone because of difficulty hearing; she did not differentiate between any hearing acuity symptoms or tinnitus symptoms.  At the February 2006 VA audio examination, the Veteran denied tinnitus.  

The July 2006 Joint Motion for Remand indicated the October 2001 examination was inadequate, and the Board remanded the claim to obtain a new etiology opinion in August 2008, but the Veteran died a month later.  Under C.F.R. § 3.1000(a), a payee is entitled to accrued benefits under "existing ratings decisions or those based on evidence in the file at the date of death."  38 C.F.R. § 3.1000 (d)(4) defines evidence in the file at the time of death as "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death."  Therefore, the Board must rely on the medical evidence of record at the time of the Veteran's death in September 2008.

A review of the evidence shows that the Veteran initially reported tinnitus symptoms at the October 2001 examination.  The Board notes that the Veteran is competent to testify to in-service acoustic trauma and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  However, the Veteran denied tinnitus symptoms at the February 2006 examination, and post-service VA and private treatment records are absent any complaints of tinnitus.  

Despite the Veteran's isolated report of tinnitus in October 2001, service connection is not warranted because the weight of the probative evidence is against a finding of a nexus between the Veteran's complaint of tinnitus and any in-service occurrence.  Indeed, the Veteran's service treatment records are negative for any complaints of tinnitus, and his ears were found to be clinically normal upon separation.  There is no medical nexus evidence to support the claim and the Veteran's statements regarding the existence of the condition are inconsistent.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Supranuclear Palsy

In June 2006, the appellant stated that the Veteran's Alzheimer's was newly diagnosed as supranuclear palsy caused by vascular problems.  The appellant continued to assert that the condition was related to service, to include the flu symptoms the Veteran experienced before his separation.

However, a July 2006 VA treatment reflects that the Veteran's diagnosis was confirmed as Alzheimer's disease with Balint's Syndrome, rather than supranuclear palsy.  Specifically, the July 2006 record indicates that the clinical features of the Veteran's case were "not highly typical" of Alzheimer's dementia but that such dementias are not "homogenous clinical entities."  Indeed, in November 2006, the appellant indicated that VA physicians told her the Veteran presented a "puzzling" diagnosis, but they could confirm he had a degenerative brain disease.  

Therefore, the record shows that the Veteran's dementia symptoms were diagnosed as part of Alzheimer's disease, which has already been service-connected in the instant decision.  Significantly, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.  

Furthermore, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
As a result, the Board finds that the appellant's claim as to entitlement to supranuclear palsy must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  The Veteran's symptoms were assessed by medical professionals who diagnosed Alzheimer's type dementia, rather than supranuclear palsy, which have been considered by way of granting Alzheimer's type dementia. 

Prostate Disability

The appellant contends that the Veteran had a prostate disability due to exposure to herbicides.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  This list includes prostate cancer.  

Service treatment records do not contain any complaints or diagnoses related to a prostate disability, including cancer.  Indeed, the Veteran's genitourinary system was found to be clinically normal at separation.  At a February 2006 genitourinary examination, the Veteran's prostate was also found to be clinically normal. 

However, in August 2007, the Veteran was referred for a VA urology consultation which revealed an enlarged prostate.  Follow-up treatment from September 2007 also shows the Veteran's diagnosis of enlarged prostate; medication was provided.    

In her December 2009 VA Form 9, the appellant stated that a biopsy was not done prior to the Veteran's death to determine whether he had prostate cancer.  
Therefore, a review of the record shows that a prostate condition was first noted in August 2007, almost forty years after separation from service, with no indication of any prostate problems during service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the evidence does not show that the Veteran had prostate cancer.  Unfortunately, a biopsy was not performed in this regard.  Instead, the VA physician provided the Veteran with medication for an enlarged prostate; no testing was ordered.  Without an indication that the Veteran had prostate cancer, the claim cannot be awarded on a presumptive basis as due to exposure to herbicides because the Veteran has not been shown to have a disease listed in 38 C.F.R. § 3.309(e).  

The preponderance of the evidence is therefore against the claim for service connection for a prostate disability, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In October 2000 VA treatment records, the Veteran reported working fewer hours due to difficulty with memory loss and gripping objects.  The Veteran stated that he was told by a physician that he would eventually have to stop working; there was no indication as to which medical conditions would necessitate such a change.    

In a December 2005 TDIU application, the appellant asserted that her husband was unable to secure or follow substantially gainful employment due to a kidney disorder.  Then, in a TDIU application dated May 2008, the appellant asserted that her husband's Alzheimer's disease and the combined effect of his service-connected disabilities prevented him from working for the past eight years.  She stated the Veteran was unable to walk or follow verbal commands. 

The Veteran's educational background included four years of high school education and three years of college education.  The appellant indicated the Veteran last worked in September 2000.  His previous occupation was farming.

At the time of the December 2005 application for TDIU, the Veteran was service-connected for Henoch Schonlein purpura with renal dysfunction, with a rating of 60 percent; a skin condition as a manifestation of the Henoch Schonlein purpura, with a noncompensable rating; and right ear hearing loss, with a noncompensable rating.  His combined disability rating was 60 percent from March 2001.  The Veteran's skin disability rating was subsequently increased to 60 percent so that at the time of his death, the Veteran's combined disability rating was 80 percent.  In the instant decision, service connection for Alzheimer's type dementia has also been granted.  Therefore, throughout the appeal period, the Veteran's rating has met the requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).

In November 2000 VA treatment records, the Veteran reported that he had been working full-time for a relative but that he had to reduce his schedule to twenty hours per week because of memory issues and difficulty gripping objects.  He also reported poor concentration, confusion, and balance disturbances.  He explained that he would "blank out," forgetting how to tie a tie, for example.  The examiner specifically noted the Veteran had a slow reaction time when questioned.  

When seeking treatment for his Alzheimer's disease in February 2001, the Veteran again reported he had not worked since November.  

In a September 2003 statement, the appellant noted the Veteran's memory problems.  At the February 2006 audio examination, testing could not be completed because of the Veteran's inability to follow verbal commands.  Moreover, the Veteran was deemed incompetent since October 2003.

With regard to the Veteran's renal dysfunction associated with his Henoch Schonlein purpura, at the February 2006 VA examination, the examiner noted the Veteran was having more trouble controlling his kidneys and was using pull-ups to manage incontinence.  In August 2008, the Veteran began using catheters.  

The Veteran's Alzheimer's type dementia and renal dysfunction clearly resulted in cognitive impairment and physical limitations that prevented him from maintaining substantially gainful employment, to include such a labor-intensive occupation as farming.  The Board finds that the Veteran's service-connected disabilities have precluded substantially gainful employment, and the claim must be granted.  

Increased Rating Claim 

Right Ear Hearing Loss

The appellant seeks a compensable rating for the Veteran's right ear hearing loss.  
Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.

At the October 2001 VA examination, the Veteran's right ear had a puretone threshold average of 36 and a speech discrimination score of 98.  This results in a numerical designation of I in the right ear.  As noted, the Veteran's non-service-connected left ear is assigned a numerical designation of I.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

In March 2003, the appellant submitted a statement indicating the Veteran did not like using the telephone because of difficulty hearing.  

The Veteran's hearing was also evaluated at a February 2006 VA examination.  However, puretone thresholds could not be obtained due to the Veteran's inability to follow directions, which the examiner explained was probably due to his Alzheimer's diagnosis.  The examiner indicated that it was unlikely that the Veteran's hearing had changed significantly because previous hearing examinations had been consistent.  Nevertheless, the examiner noted the Veteran's report of difficulty hearing.

The July 2006 Joint Motion for Remand found the October 2001 examination to be inadequate with regard to the increased rating claim for the right ear.  The Board remanded the claim in August 2008 to obtain an opinion describing the Veteran's disability on his daily activities as well as his ability to work.  However, the Veteran died before the opinion could be rendered.  

As explained above, moving forward with the claim based on the evidence of record, the Board finds that an initial compensable rating is not warranted for the Veteran's service-connected right ear hearing loss.  The audiogram of record clearly demonstrated a level I hearing loss in the Veteran's right ear, resulting in a noncompensable rating based on a mechanical application of the rating schedule.  Moreover, the record provided insight into the way the Veteran's disability impacted his daily activities.  The appellant indicated the Veteran had difficulty talking on the telephone, and the Veteran himself reported generalized difficulty hearing at the February 2006 VA examination.

To the extent that the appellant contends that the Veteran's hearing loss was more severe than currently evaluated, the Board notes that the appellant has not demonstrated the medical expertise, such as training in conducting hearing acuity testing, to provide such an opinion.  

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's right ear hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has also considered the Veteran's right ear hearing loss on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ear hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology, to include decreased hearing acuity. 

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audio examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Here, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations, which is contemplated in the rating assigned which evaluates hearing acuity.  In this regard, it is important for the appellant to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  Simply stated, while the Veteran may, in fact, have difficulty using the telephone, that type of problem, generally, would not impair his ability to obtain work.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Indeed, the Veteran himself indicated mental symptoms and difficulty grasping limited his work schedule, not any symptoms related to right ear hearing loss.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Aid and Attendance

The appellant asserts that the Veteran was in need of regular aid and attendance prior to his death.

Special monthly pension at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, a patient in a nursing home because of mental or physical incapacity, or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c) , 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is "bedridden" meets the criteria for aid and attendance.  Bedridden is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).
The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Court has held that the Veteran must be unable to perform one of the enumerated disabling conditions found in 38 C.F.R. § 3.352(a) but his or her condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if, in addition to having a single permanent disability rated 100 percent disabling under the Rating Schedule (not including ratings based upon unemployability under 38 C.F.R. § 4.17), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of disability or disabilities.  A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The Veteran was not 100 percent rated for any one service-connected disability at the time of his death.  Rather, his combined disability rating was 80 percent.  As stated, however, entitlement to aid and attendance benefits does not require the Veteran to have a single service-connected disability rated 100 percent disabling.  See 38 C.F.R. §§ 3.350, 3.351, 3.352(a).  Rather, the pertinent inquiry is whether the Veteran's service-connected disabilities alone rendered him unable to perform such tasks as to dress and undress himself, to maintain ordinary cleanliness, to feed himself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the Veteran from hazards or dangers incident to his daily environment was necessary.  See 38 C.F.R. § 3.352(a).  Resolving all reasonable doubt in favor of the appellant, the Board concludes the Veteran's service-connected disabilities, to include his Alzheimer's type dementia granted herein, precluded such tasks.
At the October 2001 Aid and Attendance examination, the Veteran was described as able to complete fine movements with his clothing, feed himself, bathe himself, and toilet without assistance.  There were no restrictions of motion of the joints of the lower extremities.  Weight bearing and propulsion were normal.  There were no restrictions of the movements of the spine, trunk, or neck.  The Veteran was able to walk five or six blocks without assistance, and the Veteran was able to leave his home as he desired.  Aids to ambulation were not reported.  The examiner noted the Veteran was not blind or bed-ridden and that he was able to protect himself from the hazards of danger.  The examiner provided a more detailed neurologic examination, concluding the Veteran's dementia was moderate.  The examination also included an audiogram which reflected moderate to moderately severe sensorineural hearing loss in the left ear and mild to moderately severe sensorineural hearing loss in the right ear.  

March 2005 treatment records for Alzheimer's disease shows the Veteran had more problems with functions of daily living.  He needed "repeated prompting" when undressing for examination.  However, May 2006 VA records indicate the Veteran had "full motility" and "visual acuity sufficient to meet his activities of daily living."  The treatment records note the Veteran had vision in all directions but he infrequently looked downward.   

A February 2006 medical record notes the appellant's report of frequent falls by the Veteran and problems with his eyesight.  A diagnosis of dry eye syndrome was rendered.  In a November 2006 statement, the appellant asserted that the Veteran needed help earing, bathing, dressing, and toileting.  February 2007 VA records for Alzheimer's disease also noted increased incontinence, vision issues, and falls.  The Veteran was aided by the appellant when walking.  In August 2008, the appellant was instructed on the daily use of catheters for the Veteran.   

A review of the record suggests that at the time of the October 2001 examination, the Veteran was able to complete daily activities, such as eating, bathing, and toileting.  However, his condition changed over time, and, beginning with the February 2006 medical record, the Veteran demonstrated decreased mobility, with reported falls.  Thereafter, the appellant reported the Veteran's continued difficulty with daily functioning, to include the need for catheters as a means of toileting.   

In short, the medical evidence indicates the Veteran was unable to care for himself without regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  This is a greater benefit than housebound benefits, which will therefore not be discussed further.  38 U.S.C.A. § 1114.

Automobile and Adaptive Equipment

In April 2008, the appellant indicated that a vehicle with wheel chair accessibility was necessary to transport the Veteran.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Here, the Board finds that as a matter of law, a grant of financial of financial assistance is not a "periodic monetary benefit" as that term is defined under relevant statute and regulation.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  Therefore, the claim may not be granted on an accrued basis and must be denied.  

In the alternative, the claim must also be denied on the merits.  

Although the October 2001 examination for aid and attendance reflected the Veteran was able to walk several blocks on his own, and March 2005 records document full motility, a February 2007 VA treatment note shows the Veteran was only able to walk with the assistance of the appellant.  Therefore, while there is some evidence of decreased mobility, the evidence shows the Veteran was still capable of ambulation.  There is no indication that the Veteran's service-connected Henoch Schonlein purpura with renal dysfunction, skin condition, right ear hearing loss, or Alzheimer's type dementia (granted herein) resulted in the loss of use of one or both feet/hands or ankylosis of one or both knees or hips.  Indeed, neither the Veteran nor the appellant has asserted any knee or hip problems.  The medical evidence describing the Veteran's falls and the single, isolated complaint by the Veteran in November 2000 describing gripping issues does not suggest that he would be equally well served by an amputation stump with suitable prosthetic appliance in any of the extremities.   

Next, the Board has considered whether the evidence reflects sufficient visual impairment to warrant entitlement.  As noted, the Veteran was diagnosed with dry eye when receiving treatment in February 2006.  There is no evidence of record, however, indicating that the Veteran had permanent impairment of vision in both eyes under 38 C.F.R. § 3.808.  The evidence of record is also absent any treatment for severe burn injuries, nor has the appellant asserted any such injuries.

As detailed above, one of several alternative requirements must be met to establish eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  As none is shown, the legal criteria for the benefits sought are not met; the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

With regard to the claim for a TDIU, service connection for Alzheimer's type dementia, and special monthly compensation for aid and attendance (for accrued benefit purposes), the claims have been granted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to the Veteran's claim for the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543   (2002).  As discussed, there is no legal basis upon which the sought benefits may be awarded.  See Sabonis, 6 Vet. App. at 426.

With regard to the claim for entitlement to service connection for accrued benefit purposes for tinnitus, supranuclear palsy, a prostate disability, and an initial compensable rating for right ear hearing loss, the Veteran's claim was remanded in August 2008, in pertinent part, to provide the Veteran notice for the claim involving  tinnitus and right ear hearing loss.  However, the Veteran died in September 2008.  Consequently, in November 2008, as noted above, the appellant received proper notice with regard to substantiating her claim for dependency and indemnity compensation as well as accrued benefits for claims pending at the time of the Veteran's death, which included service connection for tinnitus and entitlement to an initial compensable rating for right ear hearing loss.  The letter also discussed how effective dates and disability ratings were assigned.  While the November 2008 letter did not specifically list all of the Veteran's pending claims, the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim through her statements identifying the Veteran's in-service treatments and how his disabilities had increased in severity, to include their effect on his daily life.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records; personnel records; VA treatment records; private treatment records; statements in support of the claim by the appellant, the Veteran, and the appellant's representative; hearing testimony; and several VA examinations.  

The examinations provided relevant information to decide the appeal and were based on a review of the relevant medical records by an examiner with appropriate expertise; to the extent that the examination was in any way inadequate, another examination cannot be provided because the Veteran has died, and the claims on appeal are for accrued benefits.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran's Social Security Administration (SSA) records were requested and found to be unavailable.  The Veteran was informed of the SSA's negative response, and there has been no submission of any additional information to show that he applied for, or received, disability benefits.  Accordingly, the Board finds that further efforts to obtain SSA records would be futile and that an additional attempt to request such records is therefore unwarranted.  See 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran testified at a hearing before the Board in April 2010.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

Entitlement to service connection for Alzheimer's type dementia, to include as secondary to service-connected Henoch Schonlein purpura, for accrued benefit purposes, is granted.

Entitlement to service connection for tinnitus for accrued benefit purposes is denied.

Entitlement to service connection for supranuclear palsy for accrued benefit purposes is denied.

Entitlement to service connection for a prostate disability for accrued benefit purposes is denied.

Entitlement to a TDIU for accrued benefit purposes is granted.

Entitlement to an initial compensable rating for right ear hearing loss for accrued benefit purposes is denied.

Entitlement to special monthly compensation for aid and attendance for accrued benefit purposes is granted.

Entitlement to automobile and adaptive equipment, or for adaptive equipment only, for accrued benefit purposes, is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


